                                           Case 1:19-cv-05919-RMI Document 6 Filed 10/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     KIN KWAN NG,                                       Case No. 19-cv-05919-RMI
                                   9                    Plaintiff,
                                                                                            ORDER DIRECTING CLERK TO
                                  10             v.                                         REASSIGN CASE
                                  11     DAVID W. JENNINGS, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           All named parties, including unserved defendants, must consent before a magistrate judge

                                  15   has jurisdiction under 28 U.S.C. § 636(c)(1) to hear and decide a case. See Williams v. King, 875

                                  16   F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction to dismiss case on initial

                                  17   review because unserved defendants had not consented to proceed before magistrate judge).

                                  18   Because Plaintiff has named several Defendants in this case who are no longer appropriate –

                                  19   namely, the former Attorney General, the former Secretary of Homeland Security, and the former

                                  20   Director of ICE – it appears that this case requires a decision dispositive of one or more

                                  21   Defendants or claims at this time. Further, because the consent of all parties has not been obtained,

                                  22   the Clerk of Court shall reassign this case to a district judge pursuant to the court’s assignment

                                  23   plan.

                                  24           IT IS SO ORDERED.

                                  25   Dated: October 10, 2019

                                  26
                                  27
                                                                                                     ROBERT M. ILLMAN
                                  28                                                                 United States Magistrate Judge
